Citation Nr: 1418799	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  07-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes mellitus.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.

4.  Entitlement to service connection for depression, to include as secondary to skin disabilities, diabetes or prostate cancer.

5.  Entitlement to service connection for lupus, to include as secondary to skin disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, secondary to exposure to Agent Orange.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for a prostate disability, to include prostate cancer.

8.  Entitlement to a compensable evaluation for pseudofolliculitis barbae.

9.  Entitlement to a compensable evaluation for inclusion cyst, right thigh, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1975.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

The issues of service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes mellitus; service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes mellitus; service connection for erectile dysfunction, secondary to diabetes mellitus; and service connection for depression, to include as secondary to skin disabilities, diabetes mellitus or prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's lupus is related to active duty, or was caused or aggravated by a service-connected disability.  

2.  In September 2001, the RO denied service connection for an enlarged prostate; the Veteran did not appeal that determination and it became final. 

3.  Evidence added to the record since the September 2001 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a prostate disability.

4.  In December 2002, the RO denied service connection for diabetes mellitus, to include as associated with herbicide; the Veteran did not appeal that determination and it became final. 

5.  Evidence added to the record since the December 2002 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for diabetes mellitus. 

6.  The evidence shows that the Veteran was on the ground in Vietnam during active duty.

7.  The competent medical evidence reflects diagnosis and treatment of prostate cancer. 

8.  The competent medical evidence reflects diagnosis and treatment of diabetes mellitus. 

9.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's pseudofolliculitis barbae results in dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; or disfigurement of the head face or neck.

10.  The competent medical, and competent and credible lay, evidence of record does not demonstrate that the Veteran's inclusion cyst, right thigh, postoperative, results in disfigurement of the head, face, or neck; scars; or impairment of function.


CONCLUSIONS OF LAW

1.  Lupus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The September 2001 rating decision that denied service connection for an enlarged prostate is final.  38 U.S.C.A. § 7105 (West 2002). 

3.  Evidence received since the September 2001 rating decision is new and material, and the claim for service connection for a prostate disability is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  The December 2002 rating decision that denied service connection for diabetes mellitus, to include as associated with herbicide, is final.  38 U.S.C.A. § 7105 (West 2002). 

5.  Evidence received since the December 2002 rating decision is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

6.  Prostate cancer was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

7.  Diabetes mellitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

8.  The criteria for a compensable evaluation for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7806 (2013).

9.  The criteria for a compensable evaluation for inclusion cyst, right thigh, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Pertinent statutes and regulations describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the Board is reopening and granting the claims for service connection for diabetes mellitus and prostate cancer.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Appropriate notice regarding the increased rating claims was provided in March 2005, with additional information provided in a statement of the case.  The claims were subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Although the notice provided did not address the effective date provisions that are pertinent to the appellant's claim, such error was harmless given that increased ratings are being denied, and hence effective date will be assigned with respect to the conditions.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the Veteran's statements, the transcript of an April 2009 hearing before a Decision Review Officer and the transcript of a December 2013 hearing before the undersigned Veterans Law Judge.  

The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA examinations for the Veteran's increased evaluation claims were conducted in April 2005, September 2005 and April 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examinations did not include a review of the Veteran's claims file, the purpose of the evaluations was to assess the current level of the disabilities.  In this regard, the examiners did consider the Veteran's medical history, including his lay reports of symptomatology.  The report of each examination described the Veteran's disabilities in sufficient detail and fully described the functional effects, if any, caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991). 

VA has not conducted an examination for the Veteran's lupus claim.  VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As discussed below, the Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to lupus.  The Veteran has not alleged any lupus symptoms during service, and stated that they did not start until after separation.  Thus, the second McLendon element is not satisfied with respect to this claim. 

The Board also finds that there is no medical evidence indicating that the Veteran's current lupus may be etiologically associated with any established in-service event, injury, or disease, or with any service-connected disability.  Thus, the third McLendon element is not satisfied with respect to this claim.  The Board recognizes that the Court of Appeals for Veterans Claims (Court) in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits. 

However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's lupus might be associated with any in-service event, injury, or disease, or any service-connected disability.  Therefore, a remand in order to obtain a supplemental opinion regarding this issue is not required under McLendon.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

In general a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to lupus.  During the December 2013 hearing, the Veteran stated only that his lupus began after active duty.  He did not testify as to having observed any pertinent symptoms during or continuously since active duty. 

The post-service medical records are negative for a diagnosis of lupus for decades after active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The private and VA medical records before the Board simply contain no evidence that the Veteran's lupus was caused or aggravated by active duty or a service-connected disability.  

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In this case, the Veteran does not contend that he observed symptoms of lupus during active duty.  The Veteran's general contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran developed lupus during active duty or after the development of a service-connected skin disability) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for lupus, to include as secondary to service-connected skin disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The September 2001 rating decision denied service connection for an enlarged prostate on the ground that there was no evidence linking the current condition to the Veteran's active duty.  The Veteran did not appeal the September 2001 rating decision and it became final. 

The evidence of record at the time of the September 2001 rating decision consisted of the Veteran's service treatment records, which were negative for an enlarged prostate, and post-service VA medical reports.  

Evidence received since the September 2001 final rating decision includes VA treatment records dated in 2007 and later showing that the Veteran was treated for prostate cancer.  

The VA treatment records showing treatment for prostate cancer constitute new and material evidence.  They are new documents that were not previously submitted to VA.  They show that the Veteran has a disability that is presumptively related to herbicide exposure.  38 C.F.R. §§ 3.307 and 3.309.  

The December 2002 rating decision denied service connection for diabetes mellitus on the ground that there was no evidence that the Veteran served in Vietnam or was exposed to herbicide during active duty.  The Veteran did not appeal the December 2002 rating decision and it became final. 

The evidence of record at the time of the December 2002 rating decision consisted of the Veteran's service treatment records and post-service VA medical reports.  

Evidence received since the December 2002 rating decision includes credible, sworn testimony from the Veteran during the December 2013 hearing.  He stated that in December 1972 or January 1973 he stopped at Tan Son Nhut Air Base in Saigon while on the way to join his squadron in Thailand.  He also offered similar consistent and credible testimony in the April 2009 hearing and in written statements.  A December 2012 VA Memorandum relates that the Veteran's orders to Thailand, among other federal records, were unavailable.  In 2009 statements, a neighbor and a close family friend relate that in December 1972 they knew that the Veteran was headed to Vietnam.  

The Veteran's testimony constitutes new and material evidence.  It is new evidence that was not previously submitted to VA showing that the Veteran was on the ground in Vietnam.  The VA Memorandum is a new document that shows that no travel orders are available that contradict the Veteran's sworn testimony.  The 2009 statements are new documents that corroborate the Veteran's sworn testimony.    

Having reopened these claims, the Board observes that in addition to the general service connection regulations set forth above, if a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In this case, the evidence discussed above shows that the Veteran was on the ground in Vietnam in December 1972 or January 1973.  In this regard, the Board points out that the Veteran's sworn, credible testimony is consistent with the available service records.  The available service records do not contradict the Veteran. 

VA treatment records reflect diagnoses and treatment for diabetes mellitus and prostate cancer.  The evidence reflects that the Veteran was in Vietnam.  Therefore, applying the relevant law, the Board finds that service connection for diabetes mellitus and prostate cancer is warranted.  

Increased Evaluations

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280(2008).  Thus, the Board has considered the revised criteria.  Pertinent to this appeal, however, the regulatory amendment did not change the rating criteria for Diagnostic Code 7806. 

Pseudofolliculitis Barbae 

The Veteran's pseudofolliculitis barbae is evaluated under Diagnostic Code 7806 for dermatitis or eczema.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Diagnostic Code 7806.  

The disability may alternatively be rated as disfigurement of the head face or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801-7805) depending on the predominant disability.  Id.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for pseudofolliculitis barbae.  

The report of the April 2005 VA examination provides that on physical examination the Veteran had a full-grown beard and few perifollicular papules on the beard area.  The September 2005 VA examination report provides that the Veteran currently had very little active pseudofolliculitis barbae since growing out his beard.  His main complaint was that his beard had been socially stigmatizing professionally.  On physical examination, the Veteran had a full grown beard and 2-3 small (3mm) firm perifollicular papules on the beard area, with no pustules (less than 1 percent of the face involved).  The examiner noted that the current degree of involvement was minimal due to the Veteran's adherence to treatment recommendations.  

The report of the April 2013 VA examination provides that the Veteran's disability did not result in scarring or disfigurement of the head, face or neck.  He had not been treated with oral or topical medications in the past 12 months.  On physical examination, the Veteran had no visible skin conditions such as dermatitis or eczema.  He had a full beard, 2-3 papules on the bilateral cheeks, no lesions to the neck and no ingrown hairs or pustules.  The condition did not affect the Veteran's ability to work.  

The foregoing evidence simply does not show that the Veteran's pseudofolliculitis barbae satisfies the criteria for a compensable evaluation for dermatitis or eczema set forth at Diagnostic Code 7806 at any time during the appeal period.  The examiners have characterized the current degree of skin involvement as "minimal".  Similarly, the foregoing evidence simply does not show that the Veteran's pseudofolliculitis barbae satisfies the criteria for a compensable evaluation for disfigurement of the head face or neck set forth at Diagnostic Code 7800, or a compensable evaluation for scars set forth at Diagnostic Codes 7801-7805. " The examiners noted the skin condition did not result in scarring or disfigurement of the head, face or neck.

Inclusion Cyst, Right thigh, Postoperative

The Veteran's inclusion cyst, right thigh, postoperative, is evaluated as a benign skin neoplasm under Diagnostic Code 7819.  Benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars or as impairment of function (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  Diagnostic Code 7819.  In this case, the Veteran's disability does not consist of disfigurement of the head, face, or neck.  Hence, the disability is to be rated either as a scar or as impairment of function, whichever results in the higher rating.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for his cyst.  

The report of the April 2005 VA examination provides that the Veteran had a skin tag on the right thigh that he had had for 30 years.  It had no symptoms.  On physical examination, the Veteran had a pedunculated, skin-colored papule on the right thigh.  The report of the September 2005 VA examination provides that the Veteran reported that his cyst occasionally increased and decreased in size.  It had never been drained or treated.  The Veteran had a 3 mm cystic nodule on the right thigh.  The report of the April 2013 VA examination provides that the Veteran's right thigh was examined.  The Veteran was unable to show the examiner any scar.  He did not have any nodules or growths on his right thigh.  There was no impact on the Veteran's ability to work.  

The foregoing evidence simply does not show that the Veteran's cyst satisfies the criteria for a compensable evaluation for scars or impairment of function set forth at Diagnostic Codes 7801-7805.  

Regarding each claimed disability, the Board is aware that the Veteran contends that he has facial scars, his beard is disfiguring and his cyst comes and goes.  See December 2013 Hearing Transcript.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his pseudofolliculitis barbae or cyst according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disabilities are evaluated. 

The observable symptoms that the Veteran described simply do not satisfy the criteria for a compensable evaluation for either disability.  As noted above, the foregoing evidence does not support a compensable evaluation for either disability under the applicable diagnostic criteria.  

Other Considerations

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected pseudofolliculitis barbae and cyst.  The examination reports reflect 2-3 papules on the face and a 3 mm cystic nodule on the right thigh. The rating criteria the presence of scars, pain, stability, size, location, limitation of motion, and the extent of area involved.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his pseudofolliculitis barbae or cyst renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against a compensable evaluation for pseudofolliculitis barbae and a compensable evaluation for inclusion cyst, right thigh, postoperative.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for lupus is denied.

New and material evidence having been received, the application to reopen a claim for service connection for a prostate disability, to include prostate cancer, is granted.

New and material evidence having been received, the application to reopen a claim for service connection for diabetes mellitus is granted.

Service connection for prostate cancer is granted.

Service connection for diabetes mellitus is granted.  

A compensable evaluation for pseudofolliculitis barbae is denied.

A compensable evaluation for inclusion cyst, right thigh, postoperative, is denied.


REMAND

The issues of service connection for bilateral upper extremity peripheral neuropathy, secondary to diabetes mellitus; service connection for bilateral lower extremity peripheral neuropathy, secondary to diabetes mellitus; service connection for erectile dysfunction, secondary to diabetes mellitus; and service connection for depression, to include as secondary to skin disabilities, diabetes mellitus or prostate cancer, require additional development.  

The granting of service connection for the Veteran's diabetes mellitus and prostate cancer raises the possibility that the Veteran's claimed disabilities are related to a now service-connected disability.  

In this regard, the Veteran has described symptoms of peripheral neuropathy of the upper and lower extremities.  During the April 2009 hearing, the Veteran testified that VA physicians had suggested to him that he had peripheral neuropathy of the upper and lower extremities as a result of his diabetes mellitus.  As result, they conducted some tests.  The Veteran is competent to testify as to such observations.  See Falzone, supra.  His testimony raises the possibility that his claimed bilateral lower extremity peripheral neuropathy and bilateral upper extremity peripheral neuropathy are related to service-connected diabetes mellitus.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran has implicitly testified that his symptoms of erectile dysfunction began after, or were aggravated by, his diabetes mellitus.  He is competent to testify as to such observations.  See Falzone, supra.  His testimony raises the possibility that his erectile dysfunction is related to service-connected diabetes mellitus.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The report of an August 2011 VA PTSD examination provides a pertinent Axis I diagnosis of adjustment disorder with depressed mood and anxiety.  Axis III diagnoses included skin problems, diabetes and prostate cancer.  The Veteran's adjustment disorder with depressed mood and anxiety directly related to recent stressors including chronic health problems.  This VA examination report raises the possibility that the Veteran's adjustment disorder with depressed mood and anxiety is related to service-connected skin disabilities, diabetes mellitus or prostate cancer.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any peripheral neuropathy of the upper or lower extremities that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current peripheral neuropathy or the upper or lower extremities was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any erectile dysfunction that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes mellitus.  A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any adjustment disorder with depressed mood and anxiety that may be present.  The claims file and copies of all electronic records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current adjustment disorder with depressed mood and anxiety was caused or aggravated by the Veteran's service-connected skin disabilities, diabetes mellitus or prostate cancer.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


